DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rule 105 - Request for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicant is requested to provide further background information on their invention, including a detailed summary of the improvements associated with the invention and any technical information known to applicant concerning the related art including:
The industry standard units (ie. watts) for  “power flowing” “P(t)”.
How “power flowing” “P(t)” is “calculated” and the unit of measurement(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1
	“at least three sources and sinks” is unclear. It is unclear whether it is meant to require three of each, three sources and three sinks; or whether 3+ sources AND a sink is required, or any combination of sources and sink totaling at least three.  
	The limitation should be re-written to clearly state how many sources and how many sinks are required. 

	“connecting… to a respective terminal” is unintelligible as it appears to be intended as “to respective terminals” however actually reads that there is a single terminal that is somehow “respectively” connected to plural sources/sinks which is unclear. 

	There is lack of antecedent basis for the term “the distributor circuit” as no distributor circuit is previously disclosed. 

	Use of the term “sink” as presented does not seem to be in conformity with its customary usage. Applicant appears to be referring to a utility power grid. As such said “sinks” appear to what one of ordinary skill would refer to as a “load”. If the term “load” is intended, the term “load” should be used as it is unclear what the term “sink” is intended to add to the claim. 

in such a way that an electric current can flow from each of the terminal to each of the other terminals” is unintelligible. Applicant should positively recite the intended meaning and limitations intended by said “in such a way” in order for the claim to be clear. 
	
	The “method step” of receiving data is incomplete as the claim fails to set forth what is receiving said data. 

	The term “power P(t) flowing” is unintelligible. The term is not used as normally used in the art. As known in the art, current flows. It is unclear whether the claim intends to be referring to “current” or whether indeed Power (ie. current x voltage) is being calculate. 

It is unclear what the term “P(t)” is intended to add to the claim. It seems connected to the intelligible term “calculating… in dependence on time” It is unclear what “in dependence on time” is intended to add. Furthermore, applicant should recite the unite of measurement of said “P(t)” which appears to be applicant’s “power calculation in dependence on time”, if said calculation/measurement is a known measurement then Applicant should provide the unit of measurement and related calculation (See Rule 105, Request for Information).  
The limitation “controlling the electric power P(t) flowing by way of each of the terminals at a time t by means of a respective power controller connected to the terminal” is unintelligible when taken as a whole. It is unclear what “at a time t” is intended to add to the method steps. 

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836